DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        LEONOR DOMINGUEZ,
                             Appellant,

                                     v.

               SENTRY PUBLIC ADJUSTING, LLC., ET AL.,
                             Appellee.

                               No. 4D20-1060

                          [December 10, 2020]

  Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Gerald Joseph Curley, Judge; L.T.
Case No. 202019CA011735XXXXMB.

   Kenneth Eric Trent, Oakland Park, for appellant.

   Noah B. Tennyson of Nason, Yeager, Gerson, Harris & Fumero, P.A.,
Palm Beach Gardens, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.